Citation Nr: 1217562	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to November 1986, and from May 1987 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over this claim is now with the RO in Nashville, Tennessee. 

The Veteran originally claimed service connection for neck, shoulder, and knee disorders in October 1992.  His claims were denied in an unappealed May 1993 rating decision that became final.  38 C.F.R. § 20.200 (2011).  The Veteran later filed a petition to reopen these claims.  38 C.F.R. § 3.156 (2011).  In a May 2010 decision, the Board reopened service connection, and then remanded the underlying claims for service connection for additional development.  As that development has been satisfactorily completed, the Board will decide the issues below.  

In January 2010, the Veteran testified before the Board at a personal hearing held in Nashville, Tennessee.  A copy of the hearing transcript is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran experienced injuries to his neck, shoulders, and knees during service.  

2.  The Veteran experienced chronic symptoms of neck, shoulders, and knee disorders during service.  

3.  The Veteran experienced continuous symptoms of neck, shoulder, and knee disorders after service.

4.  The Veteran has current cervical spine degenerative joint disease, left and right shoulder rotator cuff tears, and left and right knee degenerative joint disease.  

5.  Cervical spine degenerative joint disease, left and right shoulder rotator cuff tears, and left and right knee degenerative joint disease (and right knee strain) are related to the in-service injuries. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, cervical spine degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, left and right shoulder rotator cuff tears were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, left and right knee degenerative joint disease and right knee strain were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Inasmuch as the benefits sought are being granted, there is no reason to further discuss the impact of the VCAA on the matter.  

Service Connection for Neck, Shoulder, and Knee Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131,; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Veteran contends that service connection should be established for neck, shoulder, and knee disorders.  As indicated in the Board's May 2010 decision, the Veteran originally claimed service connection for neck, shoulder, and knee disorders in October 1992.  In that original claim, the Veteran asserted that he experienced "knee problems" since June 1988 during service.  He also asserted that he experienced a "shoulder neck" injury as a result of a February 1988 accident during service.  He reiterated these claims during his Board testimony in January 2010, stating that a broken beam crashed onto his head, knocked him unconscious, and damaged his neck and shoulders.  He also stated that he experienced chronic knee pain during service as the result of "multiple" injuries, and that his knee pain related to service-connected disabilities in his feet.  38 C.F.R. § 3.310 (2011).  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed disabilities of cervical spine degenerative joint disease, left and right shoulder rotator cuff tears, and left and right knee degenerative joint disease are related to the in-service neck, shoulder, and knee injuries.  Although the service separation reports of medical examination and history are negative for then-current neck, shoulder, and knee disorders, the Veteran did note either history or current complaints of knee and joint problems on his report of medical history.  Moreover, several service treatment records dated between 1987 and 1992 note neck, shoulder, and knee complaints and treatment.  An August 1987 record notes generalized aches in the shoulders.  June 1988 and June 1990 records note knee pain, and a history of knee pain since 1985.  A June 1992 EMG indicated neurology problems in the Veteran's upper extremities.  A separate June 1992 record notes the Veteran's statement that a beam fell on his head and caused problems to his neck and shoulder areas.  A September 1992 record noted the Veteran's complaints of chronic knee pain, that his left knee gives way "sometimes," and that he had a head and neck injury in Germany in the late 1980s.  

The Board also finds the Veteran credible in his assertion that symptoms of these disorders were chronic in service, and continued after service.  Although a December 1992 VA compensation examination report is negative for then-current diagnosed neck, shoulder, or knee disorders, the Veteran testified during the Board hearing that symptoms associated with neck, shoulder, and knee pain continued following service.  As pain and limitation associated with these areas of the body are observable symptoms, the Board finds him competent to provide such evidence.  His statements regarding in-service and post-service problems with his neck, shoulder, and knees are probative therefore.  Moreover, the Veteran's credibility is strengthened by the fact that several private medical records dated since the early 2000s note the Veteran's consistent complaints of in-service neck, shoulder, and knee disorders. 

The Board also finds that the evidence of record shows that the Veteran has current neck, shoulder, and knee disabilities.  Pursuant to the Board's May 2010 remand, the Veteran underwent VA compensation medical examination in January 2011.  The report of that examination notes diagnoses of degenerative joint disease of the cervical spine, rotator cuff tears in each shoulder, and degenerative joint disease in the left knee.  These diagnoses are supported by volumes of private and VA treatment records which note treatment for these disorders since 2000.  

The Board finds the evidence is in equipoise on the question of whether the Veteran has a current right knee disability.  While the January 2011 VA examiner did not find a current right knee disability, private treatment records dated in April 2005 reflect a diagnosis of osteoarthritis in the right as well as the left knee.  In December 2008 and June 2010 letters of record, the Veteran's treating chiropractor diagnosed degenerative joint disease in the left knee.  In a November 2008 letter of record, the Veteran's treating private physician noted that the Veteran had "decreased mobility, pain and numbness in ... his knees."  An October 2004 VA treatment record noted bilateral patellofemoral joint pain with evidence of chondromalacia patella.  VA treatment records dated between September 2005 and April 2011 reflect diagnoses of osteoarthritis of the knee (without specifying which knee) and right knee strain.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has a current right knee disability of degenerative joint disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

With regard to the question of whether the Veteran's current neck, shoulder, and knee disabilities are related to the in-service neck, shoulder, and knee injuries, the Board finds the evidence to be in equipoise.  On the one hand, certain evidence of record tends to counter the Veteran's claims.  As discussed, the reports of medical examination and history conducted at the Veteran's separation from service in 1992 noted no current neck, shoulder, or knee disorder.  The December 1992 VA compensation examination report found none of these disorders.  The earliest medical evidence of record of post-service treatment received for any of these disorders is dated in 2000, nearly eight years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Lay and medical evidence of record indicates that the Veteran experienced a serious automobile accident after service in December 2002, which may have led to the neck, shoulder, and knee disabilities he currently has.  Records associated with a workers' compensation claim filed in the early 2000s indicate that the Veteran may have incurred chronic neck, shoulder, and knee disorders pursuant to post-service civilian employment rather than military service.  Hence, certain evidence of record supports the proposition that the Veteran left service without chronic neck, shoulder, and knee disorders, and that his current disorders resulted from post-service intercurrent causes.  

On the other hand, the claims file contains probative evidence that favors the Veteran's claim that his in-service problems are related to his current disorders.  In May 2005, December 2008, June 2010, and September 2010 opinions, the Veteran's two treating chiropractors relate the Veteran's current disorders to his time in the military.  These chiropractors did not indicate a review of the Veteran's claims file, and perhaps may have relied heavily on the Veteran's own recounted history of how he incurred his disorders.  Nevertheless, as the Board has noted, the Veteran's history of onset and progression of symptoms has been largely accurate and credible.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review).  The opinions are supported by rationales explaining that the Veteran's duties pursuant to the rigors of military service led to chronic neck, shoulder, and knee disorders.  See Reonal, supra.  

Two physicians also offered commentary in support of a medical nexus to service.  In a November 2008 letter, the Veteran's treating private physician attributed the Veteran's "chronic conditions" to his military service.  The January 2011 VA examiner expressly supported the Veteran's claims to service connection, indicating a review of the claims file and a personal assessment of the Veteran.  The VA examiner summarized the Veteran's medical history, to include the in-service injuries and post-service symptomatology.  The VA examiner offered a favorable opinion of nexus to service, stating that, "based on the history and physical examination, it is as likely as not that the cervical, shoulder, and knee injuries began as a result of service connected injuries."  In a November 2011 addendum opinion, the VA examiner supported the opinion with a rationale, explaining that he relied on the Veteran's history (which the Board has found credible) of being struck by a large beam during service which injured his neck and shoulders.  

In summary, service treatment records note in-service complaints of disorders related to the neck, shoulders, and knees.  However, separation reports of medical examination and history, and a December 1992 VA examination report conducted several weeks following discharge from service, are negative for chronic neck, shoulder, or knee disorders.  Nevertheless, probative evidence in the form of the Veteran's lay statements, and of private and VA treatment records dated from 2000, indicate that the Veteran did incur chronic neck, shoulder, and knee disorders in service.  This inference is corroborated by two chiropractors and two physicians whose reports of record comprise unchallenged medical nexus evidence.  Indeed, of the several opinions of record commenting on the Veteran's claims, none counters his assertions.  

Based on the totality of the evidence of record, the evidence is in equipoise on whether the Veterans current disabilities relate to the in-service neck, shoulder, and knee injuries.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed neck, shoulder, and knee disabilities of degenerative joint disease of the cervical spine, rotator cuff tear in the left and right shoulders, and degenerative joint disease in the left and right knees are related to the trauma in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative joint disease of the cervical spine is granted. 

Service connection for residuals of rotator cuff tear in the left shoulder is granted.    

Service connection for residuals of rotator cuff tear in the right shoulder is granted.    

Service connection for degenerative joint disease in the left knee is granted.    

Service connection for osteoarthritic changes and strain in the right knee is granted.    



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


